         Case 1:21-mj-00346-RMM Document 1-1 Filed 04/01/21 Page 1 of 6




                                   STATEMENT OF FACTS

        Your affiant, Jennifer L. Faumuina, is a Task Force Officer (TFO) assigned to FBI’s Joint
Terrorism Task Force (JTTF) in the Salt Lake City Division. I am currently tasked with assisting
in the investigation and prosecution of events which occurred at the United States Capitol on
January 6, 2021. As a TFO, I am authorized by law or by a Government agency to engage in or
supervise the prevention, detention, investigation, or prosecution of a violation of Federal criminal
laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
         Case 1:21-mj-00346-RMM Document 1-1 Filed 04/01/21 Page 2 of 6




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 7, 2021, an anonymous tipster (T-1) provided a tip to the FBI’s National Threat
Operations Center alleging that Michael Lee HARDIN (HARDIN) was inside the U.S. Capitol on
January 6, 2021. T-1 described HARDIN as a “friend” and as T-1’s former financial advisor. T-
1 further claimed to have worked with HARDIN’s wife. T-1 provided the information regarding
HARDIN voluntarily, without financial compensation or other enticement/inducement.

       According to T-1, HARDIN called T-1 on January 4, 2021 to say that he was heading to
Washington, D.C. to fight for the United States. T-1 further claimed that HARDIN had sent T-1
text messages on January 6, 2021 stating, “We stormed the Capitol, I am in here now!”; “I know
you don’t like Trump, but He is the rightful President!”; and “We will return until we win!” T-1
provided the FBI with a telephone number ending in -3611 and a Kaysville, Utah home address
for HARDIN.

       Information from law enforcement databases indicates that HARDIN is a former Salt Lake
City Police Department officer who resides at the Kaysville, Utah address provided by T-1.
Furthermore, your affiant has confirmed that the telephone number ending in -3611 is affiliated
with HARDIN in law enforcement databases.

        On January 10, 2021, the FBI received another tip from a close acquaintance of HARDIN
indicating that HARDIN was inside the U.S. Capitol on January 6, 2021. Your affiant conducted
a follow-up, in-person interview with T-2 on January 19, 2021. T-2 provided the following
information regarding HARDIN voluntarily, without financial compensation or other
enticement/inducement.

       T-2 has known HARDIN for over twenty years. T-2 confirmed to your affiant that
HARDIN was inside the U.S. Capitol building on January 6, 2021, and provided your affiant with
a photograph of HARDIN standing aside a bust of Abraham Lincoln inside what appears to be the
Capitol Crypt. (Figure 1). HARDIN can be seen wearing a navy blue beanie with the word
“TRUMP” embroidered in white on the front, a dark-colored puffer coat, dark-colored shoes with
white soles, and a tan backpack. T-2 claimed to have received this photograph from a relative of
HARDIN, who, in turn, claimed to have received the photo from HARDIN directly via text
message on or about January 6, 2021.
        Case 1:21-mj-00346-RMM Document 1-1 Filed 04/01/21 Page 3 of 6




                                            Figure 1

        T-2 also provided your affiant with an open source photo of HARDIN that T-2 found on
the TMZ news website. (Figure 2). T-2 identified HARDIN as the individual circled in red in the
top left corner of the photograph, standing on the periphery of a group of individuals inside what
appears to be the Crypt of the U.S. Capitol building.




                                            Figure 1




                                            Figure 2 1


1
 Source URL: https://www.tmz.com/photos/image_jpg_20210106_77063be681734350
b4f2c761d7fc030e/ (photo 16 of 45).
        Case 1:21-mj-00346-RMM Document 1-1 Filed 04/01/21 Page 4 of 6




        Finally, T-2 provided your affiant with the same -3611 telephone number for HARDIN, as
well as the following e-mail address: mikehardin55@gmail.com. Your affiant has confirmed that
this Google e-mail address is affiliated with HARDIN in law enforcement databases.

        Your affiant has reviewed January 6, 2021 video footage submitted to the FBI by a member
of the public that appears to depict HARDIN inside the Capitol Crypt, holding a mobile phone in
his hands. HARDIN—circled in red by your affiant—can be seen standing on the periphery of a
group of individuals gathered beside a statue, consistent with where HARDIN appears to be
standing in Figure 2 above. HARDIN also appears to be wearing a navy blue beanie, a dark-
colored puffer coat, a tan backpack, and dark-colored shoes with white soles, consistent with the
clothing that HARDIN is seen wearing in Figure 1.




                                               Figure 3

       Your affiant has compared these photographs to HARDIN’s Utah driver’s license
photograph, and reasonably believes that the individual depicted in Figures 1 through 3 appears to
be HARDIN.

  Location Data Indicting HARDIN’s Presence Inside the U.S. Capitol Building on January 6

       According to records obtained through a search warrant served on Google, a mobile device
associated with mikehardin55@gmail.com was present at the U.S. Capitol on January 6,
2021. Google estimates device location using sources including GPS data and information about
nearby Wi-Fi access points and Bluetooth beacons. This location data varies in its accuracy,
depending on the source(s) of the data. As a result, Google assigns a “maps display radius” for
each location data point. Thus, where Google estimates that its location data is accurate to within
10 meters, Google assigns a “maps display radius” of 10 meters to the location data point. Finally,
Google reports that its “maps display radius” reflects the actual location of the covered device
approximately 68% of the time. In this case, Google location data shows that a device associated
        Case 1:21-mj-00346-RMM Document 1-1 Filed 04/01/21 Page 5 of 6




with mikehardin55@gmail.com was within the U.S. Capitol at coordinates associated with the
center of the Capitol building, which I know includes the Crypt, starting at approximately 2:27
p.m. EST. Google records show that the “maps display radius” for this location data was 15
meters.

        The FBI has reviewed the available information for mikehardin55@gmail.com in order to
determine whether there was any evidence that devices associated with that address could have
lawfully been inside the U.S. Capitol Building on January 6, 2021. The information for that
address did not match any information for persons lawfully within the Capitol. Accordingly, your
affiant believes that the individual possessing this device was not authorized to be within the U.S.
Capitol Building on January 6, 2021.

       Finally, records provided by Google revealed that the mobile device associated with
mikehardin55@gmail.com belonged to a Google account registered in the name of “mike hardin.”
The Google account also lists a recovery SMS phone number that matches the -3611 phone number
provided by T-1 and T-2 and affiliated with HARDIN in law enforcement databases.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Michael Lee HARDIN violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do so;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.
        Case 1:21-mj-00346-RMM Document 1-1 Filed 04/01/21 Page 6 of 6




        Your affiant submits there is also probable cause to believe that Michael Lee HARDIN
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.



                                                     _________________________________
                                                     Jennifer L. Faumuina
                                                     Task Force Officer
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 1st day of April 2021.
                                                                      2021.04.01
                                                                      15:33:23 -04'00'
                                                     ___________________________________
                                                     ROBIN M. MERIWEATHER
                                                     U.S. MAGISTRATE JUDGE
